DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas S. Whitelaw (Reg. No. 36,418) on February 23, 2021.
The application has been amended as follows: 
1.	(currently amended) A telecommunications apparatus comprising:
a processor 
a cellular-network radio transceiver;
a first radio transceiver 
a smart card comprising a microcontroller, an electrical interface, and a second radio transceiver 
wherein:
the cellular-network radio transceiver and the first radio transceiver processor 
the smart card is coupled to the cellular-network radio transceiver through the electrical interface;
the processor transceiver transceiver 
the smart card is configured to receive a message from a remote radio transceiver and, in response to the smart card receiving a message from the remote radio transceiver, trigger an action on the processor from transceiver to the first radio transceiver, wherein the data comprises a message that interupts the processor 

2.	(currently amended) The telecommunications apparatus as claimed in claim 1, configured to start a software application running on the processor processor 
3.	(currently amended) The telecommunications apparatus as claimed in claim 1, configured to cause the processor processor 
 
4.	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the smart card is configured to interrupt the processor 

5.	(cancelled)

6.	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the smart card is configured to interrupt the processor TM advertisement frame or a BluetoothTM beacon over the radio communication link. 

9.	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the first and second radio transceivers transceivers 

10.	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the first and second radio transceivers transceivers 


13.	(cancelled)

processor 

17.	(currently amended) The telecommunications apparatus as claimed in claim 16, wherein the software application comprises instructions for causing the processor 

18.	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the processor 
19. 	(currently amended) The telecommunications apparatus as claimed in claim 1, arranged to secure the radio communication link between the first radio transceiver transceiver 

20. 	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the smart card is arranged to store a cryptographic key for securing communication over the radio communication link between the first radio transceiver transceiver 

21.	(currently amended) The telecommunications apparatus as claimed in claim 1, wherein the apparatus is arranged to receive a cryptographic key and to use the cryptographic key for securing communication over the radio communication link between the first radio transceiver transceiver 

22.	(currently amended) A method of operating a telecommunications apparatus, wherein the telecommunications apparatus comprises:
a processor 
a cellular-network radio transceiver;
transceiver 
a smart card comprising a microcontroller, an electrical interface, and a second radio transceiver 
wherein the cellular-network radio transceiver and the first radio transceiver processor 
wherein the smart card is coupled to the cellular-network radio transceiver through the electrical interface,
the method comprising:
the smart card receiving a message from a remote radio transceiver; 
in response to the smart card receiving said message from the remote radio transceiver, the smart card triggering an action on the processor from transceiver to the first radio transceiver, wherein the data comprises a message that interrupts the processor; and
the processor transceiver transceiver 
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646